 

Exhibit 10.7

 

EXECUTION VERSION

 

AMENDMENT TO

 

VOTING AND STANDSTILL AGREEMENT

 

dated as of

 

June 30, 2016

 

among

 

LIONS GATE ENTERTAINMENT CORP.,

 

LIBERTY GLOBAL INCORPORATED LIMITED,

 

DISCOVERY LIGHTNING INVESTMENTS LTD.,

 

JOHN C. MALONE,

 

MHR FUND MANAGEMENT, LLC,

 

LIBERTY GLOBAL PLC,

 

DISCOVERY COMMUNICATIONS, INC.

 

and

 

the Mammoth Funds (as defined herein)

 

 

 

 

VOTING AND STANDSTILL AGREEMENT

 

This AMENDMENT TO VOTING AND STANDSTILL AGREEMENT (this “Amendment”) dated as of
June 30, 2016 among MHR Fund Management, LLC, a Delaware limited liability
company (“Mammoth”), the affiliated funds of Mammoth party hereto (the “Mammoth
Funds”), Liberty Global Incorporated Limited, a limited company organized under
the laws of England and Wales (“Leopard”), Discovery Lightning Investments Ltd.,
a limited company organized under the laws of England and Wales (“Dragon”), John
C. Malone (“M”), Lions Gate Entertainment Corp., a corporation organized under
the laws of British Columbia, Canada (subject to Section 1.02(b) thereto, the
“Company”), Liberty Global plc, a public limited company organized under the
laws of England and Wales (“Leopard Parent”), and Discovery Communications,
Inc., a Delaware corporation (“Dragon Parent” and, together with Mammoth,
Leopard Parent and M, the “Investors” and each, an “Investor”) (collectively the
“Parties”).

 

W I T N E S S E T H :

 

WHEREAS, the Parties entered into a Voting and Standstill Agreement, dated as of
November 10, 2015 (the “Agreement”; capitalized terms used but not defined
herein shall have the meanings set forth in the Agreement); and

 

WHEREAS, the Company, Orion Arm Acquisition Inc., a Delaware corporation and an
indirect wholly-owned subsidiary of the Company (“Orion”), and Starz, a Delaware
corporation, are entering into an Agreement and Plan of Merger, dated as of June
30, 2016, (the “Merger Agreement”, and the transactions contemplated therein,
the “Merger”) upon the terms and subject to the conditions in force on such
date; and

 

WHEREAS, the Company and Orion are entering into a Stock Exchange Agreement,
dated as of June 30, 2016, with the stockholders listed on Schedule 1 thereto
(the “2016 Exchange Agreement”), upon the terms and subject to the conditions in
force on such date; and

 

WHEREAS, in connection with the Merger Agreement and the 2016 Exchange
Agreement, the Parties desire to amend the Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

 

1.  Initial Excess Securities. The definition of “Initial Excess Securities” is
amended to replace the reference to “13.5% of the Total Voting Power” therein
with “the greater of (a) 13.5% of the Total Voting Power and (b) if either the
Merger (as defined in the Merger Agreement) or the Exchange (as defined in the
Stock Exchange Agreement, dated as of June 30, 2016, by and among the

 



 

 

 

Company, Orion Arm Acquisition Inc., a Delaware corporation and an indirect
wholly-owned subsidiary of the Company, and the stockholders listed on Schedule
1 thereto) occurs, the lesser of (i) 14.2% of the Total Voting Power and (ii)
that percentage of the Total Voting Power that the LDM Investors and their
respective Affiliates and any Person that is a member of a group with any such
Persons shall have immediately following the consummation of the Merger or the
Exchange, as the case may be”.

 

2.  Standstill.  The following words shall be added at the end of Section
2.01(a) of the Agreement: “; provided, further, that any LDM Investor shall be
permitted to acquire Parent Non-Voting Stock (as defined in the Merger
Agreement) pursuant to the transactions contemplated by the Merger Agreement,
dated as of June 30, 2016 (the “Merger Agreement”), by and among the Company,
Orion Arm Acquisition Inc., a Delaware corporation and an indirect wholly-owned
subsidiary of the Company, and Starz, a Delaware corporation.”

 

3. Definitions.

 

(a)            The definition of Common Share is amended to add the following
words at the end: “, including, for the avoidance of doubt, the Parent Voting
Stock and the Parent Non-Voting Stock (in each case as defined in the Merger
Agreement).”

 

(b)            The definition of Voting Securities is amended to add the
following words after “Common Shares”:  “entitled to vote in the election of
directors of the Company”.

 

4. No Other Changes. All terms of the Agreement, except as amended by this
Amendment, remain in full force and effect.

 

[Signature Pages Follow]

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  LIBERTY GLOBAL
INCORPORATED LIMITED       By: /s/ Jeremy Evans     Name: Jeremy Evans    
Title: Authorized Signatory           LIBERTY GLOBAL
INCORPORATED LIMITED       By: /s/ Jeremy Evans     Name: Jeremy Evans    
Title: Authorized Signatory

 

  For Notices:   Leopard   Griffin House   161 Hammersmith Road   London W6 8BS
  United Kingdom   Attention: General Counsel, Legal   Department   Fax:  +44 20
8483 6400   E-mail: As Provided Previously       with a copy to:       Leopard  
12300 Liberty Boulevard   Englewood, CO 80112   Attention: General Counsel,
Legal    Department   Facsimile No.: (303) 220-6691   E-mail: As Provided
Previously       with a copy (which shall not   constitute notice) to:

 

Signature Page to Amendment to Standstill and Voting Agreement

 

 

 

 

  Shearman & Sterling LLP   599 Lexington Avenue   New York, NY 10022  
Attention: Robert Katz   Facsimile No.: (646) 848-8008   E-mail:
rkatz@shearman.com

 

Signature Page to Amendment to Standstill and Voting Agreement

 

 

 

 

  DISCOVERY LIGHTNING
INVESTMENTS LTD.       By: /s/ Bruce Campbell     Name: Bruce Campbell    
Title: Chief Development, Distribution and Legal Officer

 

  For Notices:   Discovery Lightning Investments, Ltd   Chiswick Park Building 2
  566 Chiswick High Road   London W4 5YB   Attention:  Roanne Weekes, SVP
DNI Finance and Director   Facsimile: +44 20 8811 3310   E-mail: As Provided
Previously       with a copy to:       Discovery Communications, LLC   850 Third
Avenue   New York, NY 10022   Attention:   Bruce Campbell, Chief    
Development,    

Distribution and Legal

Officer

  Facsimile No.: (212) 548-5848   E-mail: As Provided Previously       with a
copy (which shall not
constitute notice) to:       Debevoise & Plimpton LLP   919 Third Avenue   New
York, NY 10022   Attention: Jonathan Levitsky   Facsimile No.: (212) 909-6836  
E-mail: jelevitsky@debevoise.com

 

Signature Page to Amendment to Standstill and Voting Agreement

 

 

 

 

  /s/ John C. Malone   John C. Malone

 

  For Notices:   John C. Malone   12300 Liberty Blvd., 2nd Floor   Englewood, CO
80112   Facsimile No.: (720) 875-5394   Email: As Provided Previously       with
a copy (which shall not   constitute notice) to:       Sherman & Howard L.L.C.  
633 17th Street, Suite 3000   Denver, CO  80202   Attention: Steven D. Miller  
Facsimile No.: (303) 298-0940   Email: smiller@shermanhoward.com

 

Signature Page to Amendment to Standstill and Voting Agreement

 

 

 

 

  MHR FUND MANAGEMENT, LLC       By: /s/ Janet Yeung     Name:  Janet Yeung    
Title: Authorized Signatory

 

  For Notices:   MHR Fund Management LLC   1345 Avenue of the Americas, Floor 42
  New York, NY 10105   Attention: Janet Yeung   Facsimile No.: (212) 262-9356  
Email: jyeung@mhrfund.com       with a copy (which shall not constitute notice)
to:       Davis Polk & Wardwell LLP   450 Lexington Avenue   New York, New
York  10017   Attention:   Phillip Mills     Brian Wolfe   Facsimile No.: (212)
701-5800   E-mail: phillip.mills@davispolk.com     brian.wolfe@davispolk.com

 

Signature Page to Amendment to Standstill and Voting Agreement

 

 

 

 

  DISCOVERY COMMUNICATIONS, INC.       By: /s/ Bruce Campbell     Name: Bruce
Campbell     Title: Chief Development, Distribution and Legal Officer

 

  For Notices:   Discovery Communications, LLC   850 Third Avenue   New York, NY
10022   Attention: Bruce Campbell, Chief     Development,     Distribution and
Legal     Officer   Facsimile No.: (212) 548-5848   E-mail:  
bruce_campbell@discovery.com       with a copy (which shall not   constitute
notice) to:       Debevoise & Plimpton LLP   919 Third Avenue   New York, NY
10022   Attention: Jonathan Levitsky   Facsimile No.: (212) 909-6836   E-mail:
jelevitsky@debevoise.com

 

Signature Page to Amendment to Standstill and Voting Agreement

 

 

 

 

  MHR Capital Partners Master Account LP       By: MHR Advisors LLC, its general
partner       By: /s/ Janet Yeung     Name: Janet Yeung     Title: Authorized
Signatory

 

  MHR Capital Partners (100) LP       By: MHR Advisors LLC, its general partner
      By: /s/ Janet Yeung     Name: Janet Yeung     Title: Authorized Signatory

 

  MHR Institutional Partners II LP       By: MHR Institutional Advisors II LLC,
  its general partner       By: /s/ Janet Yeung     Name: Janet Yeung     Title:
Authorized Signatory

 

  MHR Institutional Partners IIA LP       By: MHR Institutional Advisors II LLC,
  its general partner       By: /s/ Janet Yeung     Name: Janet Yeung     Title:
Authorized Signatory

 

Signature Page to Amendment to Standstill and Voting Agreement

 



3

 



 

  MHR Institutional Partners III LP       By: MHR Institutional Advisors III
LLC,   its general partner       By: /s/ Janet Yeung     Name: Janet Yeung    
Title: Authorized Signatory

 

Signature Page to Amendment to Standstill and Voting Agreement

 




 

 



  Lions Gate Entertainment Corp.       By: /s/ Wayne Levin     Name:

Wayne Levin

    Title: General Counsel and Chief Strategy Officer

 

 

  For Notices:       Lions Gate Entertainment Corp.
2700 Colorado Avenue
Santa Monica, CA 90404
Attention: Wayne Levin, General Counsel
and Chief Strategic Officer
Facsimile No.: (310) 496-1359
Email: wlevin@lionsgate.com        



 

  with a copy (which shall not constitute notice) to:       Wachtell, Lipton,
Rosen & Katz   51 West 52nd Street   NY, NY 10019   Attention: David E. Shapiro
  Facsimile No.: 212-403-2000   Email: DEShapiro@wlrk.com



 



Signature Page to Amendment to Standstill and Voting Agreement

 



 

